IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5409

JONTEZ ANDERSON,

      Respondent.

___________________________/

Opinion filed May 3, 2017.

Petition for Writ of Certiorari.

Pamela Jo Bondi, Attorney General, and Tayo Popoola, Assistant Attorney General,
Tallahassee, for Petitioner.

Candice K. Brower, Criminal Conflict & Civil Regional Counsel, and Stacy S.
Sharp, Assistant Regional Conflict Counsel, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.